UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): October 6 , 2014 ( September 30 , 2014) VBI VACCINES INC. (Exact name of registrant as specified in charter) Delaware 000-18188 93-0589534 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 222 3 rd Street, Suite 2241 Cambridge, Massachusetts 02142 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:(617) 830-3031 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2 below). [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). [ ] Pre-commencement communications pursuant to Rule 13e-(c) under the Exchange Act (17 CFR 240.13(e)-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On July 25, 2014, VBI Vaccines Inc. (the “Registrant”) and Variation Biotechnologies (U.S.) Inc., a Delaware corporation and the Registrant’s wholly-owned subsidiary (“VBI”), entered into a Credit Agreement and Guaranty (the “Credit Agreement”) with PCOF 1, LLC (the “Lender”). The Registrant and Variation Biotechnologies Inc., a Canadian corporation and VBI’s wholly-owned subsidiary (“VBI Sub”), agreed to act as guarantors of VBI’s obligations under the Credit Agreement.
